TUTTLE, Chief Judge.
I respectfully dissent.
I think the record already submitted, without the benefit of the record in the trial on the merits, calls for our granting the injunction pending appeal.
Undisputed facts, of which we have already taken cognizance when this case was here on appeal from denial of an interlocutory injunction show that the appellant was denied admission on the stated grounds: (1) that he had failed to furnish recommendations from six alumni of the University; (2) that the University policy (adopted after Meredith originally applied for transfer) prevented a transfer from an unaccredited institution (Jackson State College was at that time unaccredited); (3) the letter then stated: “I see no need for mentioning any other deficiencies.”
In view of our holding in the earlier opinion that “We take judicial notice that the state of Mississippi maintains a policy of segregation in its schools and colleges”, and our holding that the requirement of alumni recommendations was unconstitutional as to Negro applicants and in view of the failure of the defendants to assign any other reason for rejecting appellant’s application for transfer, I am convinced that there is sufficient likelihood that this Court will reverse the trial court’s finding that Meredith was not denied admission on-racial grounds that I' would grant the injunction pending appeal.
Jackson State College is now fully accredited, and there is thus now no bar to appellant’s transfer on that ground. Nor is there any evidence, even on the trial on the merits, that Meredith would necessarily lose any credits which he has-already earned at Jackson State College.
If Meredith continues as a student at Jackson State College, which he must do-in order to continue to be entitled to his-G. I. educational benefits for himself and his family, he will graduate in June-of this year and he cannot thereafter enter the University of Mississippi as a candidate for a bachelor’s degree. I do-not believe that he should be required to *343leave college at the beginning of his final term to prevent his appeal from becoming moot. Unless he is admitted to the University by February 15, just three days hence, he cannot transfer until the next term. Therefore, if he is denied the injunction and does not quit school for a term (to keep from graduating) he will be forever denied the right to enter his state university as a candidate for an undergraduate degree, which right I think this Court may well ultimately decide he is entitled to.
I do not think this Court ought to concern itself with any possible damage to the appellant by granting his motion for injunction. He does not need for us to help him decide whether he really wants what he is here fighting so hard to get.
I therefore respectfully dissent.